DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elizabeth Iglesias, 11 January 2021.

Claims 20 has been amended as follows:
1.	Regarding claim 20 – Line 12, changed "satisfies at least one of the following" to -- satisfies the following --.
 
Allowable Subject Matter

Claims 20-38 are allowable over the prior art of record.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant has claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. Each independent claims identify the following uniquely distinct features;
1.	Regarding claim 20 – An apparatus, comprising: one or more processors, and a non-transitory computer-readable storage medium storing a program to be executed by the one or more processors, the program including instructions for: receiving, on a first time resource unit, a scrambled data block that is carried on an ith physical broadcast channel of N physical broadcast channels, wherein the ith physical broadcast channel corresponds to an ith beam of N beams, N is a positive integer greater than 1, i is a positive integer greater than zero (o) and less than or equal to N, and the first time resource unit is comprised in a plurality of time resource units corresponding to the N beams, and descrambling the scrambled data block that is carried on the ith physical broadcast channel, and wherein the ith physical broadcast channel satisfies the following: an information element of the ith physical broadcast channel carries indication information of the ith beam corresponding to the ith physical broadcast channel, a pilot signal carried on the ith physical broadcast channel corresponds to indication information of the ith beam corresponding to the ith physical broadcast channel, or a scrambling code for scrambling the data block carried on the ith physical broadcast channel corresponds to indication information of the ith beam corresponding to the ith physical broadcast channel.
th physical broadcast channel of N physical broadcast channels, wherein the ith physical broadcast channel corresponds to an ith beam of N beams, and wherein N is a positive integer greater than 1, and i is a positive integer greater than zero (o) and less than or equal to N, scrambling the data block to be carried on the ith physical broadcast channel, to obtain a scrambled data block to be carried on the ith physical broadcast channel, and sending, on a first time resource unit and using the ith beam, the scrambled data block carried on the ith physical broadcast channel, wherein the first time resource unit is comprised in a plurality of time resource units corresponding to the N beams; and wherein the ith physical broadcast channel satisfies the following: an information element of the ith physical broadcast channel carries indication information of the ith beam corresponding to the ith physical broadcast channel, a pilot signal carried on the ith physical broadcast channel corresponds to indication information of the ith beam corresponding to the ith physical broadcast channel, or a scrambling code for scrambling the data block carried on the ith physical broadcast channel corresponds to indication information of the ith beam corresponding to the ith physical broadcast channel.
3.	Regarding claim 30 – A system, comprising an apparatus, wherein the apparatus is configured to: determine a data block to be carried on an ith physical broadcast channel of N physical broadcast channels, wherein the ith physical broadcast channel corresponds to an ith beam of N beams, and wherein N is a positive integer greater than 1, and i is a positive integer greater than zero (o) and less than or equal to N, scramble the data block to be carried on the ith physical broadcast channel, to obtain a scrambled data block to be carried on the ith physical th beam, the scrambled data block carried on the ith physical broadcast channel, wherein the first time resource unit is comprised in a plurality of time resource units corresponding to the N beams, and wherein the ith physical broadcast channel satisfies the following: an information element of the ith physical broadcast channel carries indication information of the ith beam corresponding to the ith physical broadcast channel, a pilot signal carried on the ith physical broadcast channel corresponds to indication information of the ith beam corresponding to the ith physical broadcast channel, or a scrambling code for scrambling the data block carried on the ith physical broadcast channel corresponds to indication information of the ith beam corresponding to the ith physical broadcast channel.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 20-38 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.


/John Pezzlo/
12 January 2021
Primary Examiner, AU 2465